DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al. (US 2006/0113852 A1).
RE claim 1, Kimura teaches a combination of a motor housing (20, 21) and a plug connection 50 (Fig.5), wherein the motor housing (20, 21) is provided for a motor 11 to drive movable components of a vehicle (¶ 24), wherein an outer housing 45 of the plug connection 50 is inserted into the motor housing (21, 22) (Fig.5) and wherein a gap 55 is provided between the motor housing (21, 22) and the outer housing 45 of the plug connection 50 (Fig.5), wherein at least one projection (21A, 52), which prevents play between the motor housing (20, 21) and the outer housing 45 of the plug connection 50, is provided in the region of the gap 55 (Fig.5) (It is noted that the term “play” was interpreted as “rattling and/or vibration according to instant application page 2, lines 30-35. Therefore, because Adachi disclosed that the projection 21A locked to the fixing claw 52 for forming a detachment restraining construction as recited in ¶ 59, such fitting 

RE claim 2/1, Adachi teaches the at least one projection (21A, 52) is designed as at least one rib 21A (Fig.5).

RE claim 3/1, Adachi teaches the projection 21A is provided on the motor housing (20, 21) (Fig.2B).

RE claim 4/2, Adachi teaches the at least one rib 52 extends in a direction in which the plug connection 50 is inserted into the motor housing (20, 21) when it is mounted on the latter (see Fig.5 for the rib 52 has vertical component that extended in the direction of arrow).

RE claim 5/1, Adachi teaches the at least one projection 21a is designed as a single piece with the motor housing 21 (Fig.5).

RE claim 7/1, Adachi teaches the at least one projection (21, 52) provides a form-fit between the motor housing (20, 21) and the plug connection 50 (Fig.5).

RE claim 8/3, Adachi teaches a motor housing (20, 21) with at least one projection 21a which is designed such that the motor housing (20, 21) can be used as a 

RE claim 10/1, Adachi teaches the projection 21A provides a bearing point over its entire length (intended use, the projection 21A is capable of providing support point for the plug 21 along its entire length)

RE claim 11/1, Adachi teaches the plug connection 50 comprises a circumferential housing 50b (Fig.5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Herzberger et al. (DE 102009054590).
RE claim 6/1, Adachi has been discussed above. Adachi further teaches the at least one projection (21A, 52) provides a fit between the motor housing (20, 21) and the plug connection 50 (see Fig.5).
Adachi does not teach said fit is a force-fit.
Herzberger evidenced that force-fit connection between plug and housing component is well-known in the art (see abstract and title). The press-fit/interference-fit secured the connector to the housing without any screw thus that space required for the connector housing can be reduced (see translation ¶ 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adachi by having said fit to be a .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Wiesler (US 6127752).
RE claim 9/1, Adachi has been discussed above. Adachi does not teach the movable component of a vehicle comprise at least one of a sun roof, a blind and convertible roofs. However, Adachi teaches that the motor was use for actuating windows in a vehicle (¶ 24).
Wiesler evidenced that it is well-known for compact size motor to be utilized in application that required small lightweight construction such as sunroof, windows or mirrors in a vehicle (col.1: 50-60 and col.4: 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the motor as disclosed by Adachi in any applicable application that required small motor such as sunroof, windows or mirrors as evidenced by Wiesler.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834